DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 07/29/2022. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference Astete et al. US 2009/0288084 is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 9, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astete et al. US 2009/0288084 (“Astete”).
As per independent claim 1, Astete teaches A system (FIG. 50 is a block diagram illustrating a data model representation of virtual data centers in an MTVMI (multi-tenant virtual machine infrastructure) application, para 0139 and FIG. 50) comprising:
one or more processors (A CPU/RAM attribute 5023 specifies the number of processing elements and the amount of RAM for a particular virtual machine, para 0139 and FIG. 50);
a non-transitory computer readable medium storing a plurality of instructions, which when executed (CPU executes instructions stored in the RAM, para 0139 and FIG. 50. See claim 69), cause the one or more processors to:
receive a configuration file (A user of the MTVMI can specify a desired configuration for a virtual data center including its virtual machines, its virtual network, virtual storage etc., para 0141 and FIG. 50. Configuration information by a user are specified in one or more configuration files, para 0150) specifying selected components of a plurality of computing environments for implementing a backup application (Each virtual data center configuration is associated with one or more virtual machine objects 5021, one or more virtual networks 5011, an auto-suspend attribute 5002 and a VM URL (or publish URL attribute) 5003, para 0139 and FIG. 50. A storage manager component of the MTVMI management application is responsible for storage-related operations (e.g., backup, relocation, replication), para 0076), the plurality of computing environments including at least a first computing environment using a first operating system (Software library 110 associated with an MTVMI stores software programs that may include, among other things, specific operating systems to be run on virtual machines, application programs to run within the virtual machines, and any code used by tenants to maintain their own virtual resources, para 0043), and a second computing environment using a second operating system (Software library 110 associated with an MTVMI stores software programs that may include, among other things, specific operating systems to be run on virtual machines, application programs to run within the virtual machines, and any code used by tenants to maintain their own virtual resources, para 0043);
create, for each of the computing environments, a virtual machine (VM) within a testing environment (FIG. 8 is a flowchart illustrating provisioning of a virtual lab service by an MTVMI. In the example of FIG. 8, the user creates a virtual lab and executes a software test using the virtual lab, para 0098 and FIG. 8. As an example, the user may select a set of virtual machines from the project to create a virtual data center or virtual lab and install software applications to be run on the virtual machines, para 0100 and FIG. 8. Software tests are then run, para 0101 and FIG. 8), the created VMs including at least a first VM for the first operating system, and a second VM for the second operating system (Software library 110 associated with an MTVMI stores software programs that may include, among other things, specific operating systems to be run on virtual machines, application programs to run within the virtual machines, and any code used by tenants to maintain their own virtual resources, para 0043. For example, in FIG. 11, a web server 1105 is implemented by a virtual machine having a 1 GHz CPU, 1 GB of RAM, and running the Microsoft Windows operating system. Other virtual machines have different configurations, including different operating systems, different statuses, and so forth, para 0110);
perform, for each of the created VMs, an initialization including: configuring a network for the VM (Each virtual data center configuration is associated with one or more virtual machine objects 5021, one or more virtual networks 5011 etc. Each virtual network object 5011 has several attributes including Subnet specification 5012, DNS specification 5013, DHCP specification 5014, VPN specification 5015, Network Drive specification 5016, and Traffic specification 5017, para 0139 and FIG. 50);
creating one or more storage resources within the VM that are accessible by other components within the VM via the network for the VM (Network Drive specification 5016 can specify a reference to one or more virtual storage drives that should be accessible in the network, para 0139 and FIG. 50);
installing a database application to store data received over the network for the VM within the storage resources (FIGS. 18 through 20 illustrate a library of virtual data center configurations available to the engineer within the virtual lab service. The library includes configurations that have virtual machine images preinstalled with common operating systems, databases and applications, para 0119);
installing the backup application to backup the data stored within the storage resources (A storage manager component of the MTVMI management application is responsible for storage-related operations (e.g., backup, relocation, replication), para 0076), each of the network, the storage resources, the database application, and the backup application being initialized using the selected components from the configuration file (A user of the MTVMI can specify a desired configuration for a virtual data center including its virtual machines, its virtual network, virtual storage etc., para 0141 and FIG. 50. Configuration information by a user are specified in one or more configuration files, para 0150. FIGS. 18 through 20 illustrate a library of virtual data center configurations available to the engineer within the virtual lab service. The library includes configurations that have virtual machine images preinstalled with common operating systems, databases and applications, para 0119);
execute a testing operation associated with the backup application installed on one or more of the created VMs (Referring to FIG. 11, to test an e-commerce web site, an engineer runs the web site on the virtual machine designated as web server 1105. While running the web-site, web server 1105 stores and retrieves (backup and restore) data from a virtual machine designated as a database server 1115. Three virtual machines having a variety of configurations are designated as test clients 1110 for generating traffic for the web-site. Finally, a virtual machine designated as a test controller 1120 controls test clients 1110 to perform the test, para 0122).
As per dependent claim 2, Astete discloses the system of claim 1. Astete teaches wherein the initialization of the second VM occurs substantially in parallel with the initialization of the first VM (Virtual data storage facilities are established and initialized within MTVMI 100 by downloading data from an existing data storage platform into MTVMI 100, para 0050. The downloading can occur in parallel).
As per dependent claim 4, Astete discloses the system of claim 1. Astete teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: determine, based on the configuration file, one or more combinations of potential components used by each of the first computing environment and the second computing environment (In FIG. 11, a web server 1105 is implemented by a virtual machine having a 1 GHz CPU, 1 GB of RAM, and running the Microsoft Windows operating system. Other virtual machines have different configurations, including different operating systems, different statuses, and so forth, para 0110);
select, amongst the determined combinations, a first combination of components for the first VM, and a second combination of components for the second VM (In FIG. 11, a web server 1105 is implemented by a virtual machine having a 1 GHz CPU, 1 GB of RAM, and running the Microsoft Windows operating system. Other virtual machines have different configurations, including different operating systems, different statuses, and so forth, para 0110).
As per dependent claim 5, Astete discloses the system of claim 1. Astete teaches wherein creating the virtual machine (VM) includes accessing, from the testing environment, a first service endpoint that initiates the creation of the VM (A user interface enables a user associated with a tenant to manage virtual data centers, such as by creating, configuring, starting, and stopping virtual machines within the virtual data centers, para 0038).
As per dependent claim 6, Astete discloses the system of claim 1. Astete teaches wherein performing the initialization includes accessing, from the testing environment, a set of independent service endpoints including: a second service endpoint that configures the network (The user may configure a virtual data center to specify whether, for each of these network services, a standard version is executed in the network node, or a specialized version is executed in the virtual machine. In a similar manner, the user can configure other networking aspects of the virtual LAN, such as by setting static IP addresses for the virtual machines which are private only to the virtual LAN or which are publicly routable from the public Internet, connecting individual VPNs from each virtual machine to their own corporate data center, collectively connecting all the virtual machines in a configuration through a VPN gateway to their own corporate data center, setting their own domain name, running their own domain name server, etc., para 0071);
a third service endpoint that initiates the creation of the one or more storage resources (Storage nodes may provide long and/or short term data storage for tenant information such as virtual data center configurations, and data archives. Storage nodes 615 may be populated by users or tenants directly interacting with MTVMI 100, or through automatic processes such as automatically downloading content stored in another data storage system, para 0074).
As per dependent claim 7, Astete discloses the system of claim 6. Astete teaches wherein accessing the set of independent service endpoints further includes: a fourth service endpoint that installs the database application (FIGS. 18 through 20 illustrate a library of virtual data center configurations available to the engineer within the virtual lab service. The library includes configurations that have virtual machine images preinstalled with common operating systems, databases and applications).
a fifth service endpoint that installs the backup application (A storage manager component of the MTVMI management application is responsible for storage-related operations (e.g., backup, relocation, replication), para 0076).
As per dependent claim 8, Astete discloses the system of claim 1. Astete teaches wherein performing the initialization further includes creating a file system on the VM (The storage nodes are part of a distributed file system management architecture, para 0042).
As per claims 9-10 and 12-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
As per claims 15-16 and 18-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5. For computer program product on a non-transitory computer readable medium, see FIG. 50 for CPU/RAM, where the RAM may store computer executable instructions.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Astete in view of Gopal et al. US 2014/0143778 (“Gopal”).
As per dependent claim 3, Astete discloses the system of claim 1. Astete may not explicitly disclose, but in an analogous art in the same field of endeavor, Gopal teaches wherein: each of the created storage resources comprises a logical unit number (LUN) (The storage devices may be presented as a “logical unit number” (LUN) where a LUN may refer to a logical data container that looks like a storage device to a host (client) but which actually may be distributed across multiple devices by a storage system 108, para 0033 and FIG. 1C);
performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b, para 0059 and FIG. 1C);
performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b. The parent operating system 113a generates a virtual hard drive (VHD) file for the presented LUNs, for example, VM1-VHD 105a is the VHD file for LUN 103a and VHD file 103b is for LUN 103b, para 0059 and FIG. 1C).
Given the teaching of Gopal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Astete with “wherein: each of the created storage resources comprises a logical unit number (LUN); and performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs; and performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network”. The motivation would be that the method and the system allows one to efficiently perform a restore operation, para 0053 of Gopal.
As per dependent claims 11 and 17, these claims are rejected based on arguments provided above for similar rejected dependent claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132